Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DD141354.
Regarding claim 1, the DD141354 reference discloses a temperature sensor (Field of application of the Invention, Fig. 1) for outputting a temperature detection voltage, comprising: a first bipolar transistor (BJT); a first resistor (R3) provided between a first node (top of R3) coupled to (via R1) a first base node that is a base node of the first bipolar transistor and a first collector node (bottom of R3) that is a collector node of the first bipolar transistor; and a first variable resistance circuit (R4) provided between a first emitter node (top of R4) that is an emitter node of the first bipolar transistor and a ground node (-).  

Regarding claim 10, the DD141354 reference discloses and implies a circuit device comprising: the temperature sensor (Fig 1); an oscillation circuit oscillating a vibrator (intended use); and a temperature compensation circuit (intended use) outputting a temperature compensation signal that temperature compensates an oscillation frequency of the oscillation circuit based on the temperature detection voltage from the temperature sensor (it is noted that the intended use limitation has not been given any patentable weight).  
Regarding claim 11, the DD141354 reference discloses and implies an oscillator comprising: the circuit device (Fig 1); and the vibrator (intended use) (it is noted that the intended use limitation has not been given any patentable weight).  

Allowable Subject Matter
Claims 7-8 and 12-13 are allowed.
s 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, DD141354 reference does not disclose nor suggest the claimed invention including “constant current circuit” recited in claim 2, “switches” in claim 3, “back gate voltage control circuit” in claim 4, “second bipolar transistor” in claims 5-8 and 12-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khadkikar (US 5,955,793) discloses a temperature sensor showing a BJT and a variable resistor connecting on the emitter of the BJT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JOSEPH CHANG/Primary Examiner, Art Unit 2849